DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Accordingly, claims 1-3, 5-9 and 11-15 are pending in this application. Claims 1, 7, and 13 are currently amended; claims 2-3, 5-6, 8-9, and 11-12 are previously presented; claims 4 and 10 are cancelled; claims 14-15 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the preset noise suppression ratio threshold” in lines 10, 12-13 and 15. There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 11-12 recites similar limitations and are rejected for the same reason.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-3, 5-6 and 14 recite a series of steps and, therefore, is a process. Claims 7-9, 11-12 and 15 recite an apparatus and, therefore, is a machine. Claim 13 recites a non-transitory computer readable storage medium and, therefore, is an article of manufacture.
The apparatus claims 7-9, 11-12 and 15 will be discussed first followed by the method claims 1-3, 5-7 and 15, then followed by the computer readable storage medium claim 13.
Under the Alice Framework Step 2A prong 1, claim 7 recites “generating a Hankel matrix based on a to-be-processed data sequence the to-be-processed data sequence comprising zigzag noise”, “performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small”, “determining noise components in each components of the singular value vector”, “zeroing each dimension of the noise components in the singular value vector”, and “generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix”.
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: at least one processor, a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, and the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle. However, the additional elements of at least one processor, and a memory were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions to do math, and as a generic computer component for storing the instructions) such that they amount to no more than mere instructions using a generic computer component. The additional element of the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle does no more than generally link the use of a judicial exception to a particular technological environment or field of use. At most, the additional element of “acquiring data” is merely adding insignificant extra solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor, and a memory were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions to do math, and as a generic computer component for storing the instructions) such that they amount to no more than mere instructions using a generic computer component. The additional element of the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle does no more than generally link the use of a judicial exception to a particular technological environment or field of use. At most, the additional element of “acquiring data” is merely adding insignificant extra solution activity. Furthermore, the insignificant extra solution of “acquiring data” is well-understood, routine and conventional for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized the computer function of “receiving or transmitting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under step 2A prong 1, claims 8-9, 11-12 and 15 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 8-9, 11-12 and 15 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 1, claim 1 recites “generating a Hankel matrix based on a to-be-processed data sequence the to-be-processed data sequence comprising zigzag noise”, “performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small”, “determining noise components in each components of the singular value vector”, “zeroing each dimension of the noise components in the singular value vector”, and “generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix”.
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element: the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle. However, the additional element of the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle does no more than generally link the use of a judicial exception to a particular technological environment or field of use. At most, the additional element of “acquiring data” is merely adding insignificant extra solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle does no more than generally link the use of a judicial exception to a particular technological environment or field of use. At most, the additional element of “acquiring data” is merely adding insignificant extra solution activity. Furthermore, the insignificant extra solution of “acquiring data” is well-understood, routine and conventional for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized the computer function of “receiving or transmitting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under step 2A prong 1, claims 2-3, 5-6, and 14 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-3, 5-6 and 14 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Regarding claim 13, it is directed to a non-transitory computer readable medium storing a computer program that is executed by the apparatus of claim 7. Claim 7 analysis applies equally to claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-PGPUB 20170221234 A1) in view of Brender et al. (US-PGPUB 20200049782 A1, hereinafter Brender, Cheng et al. (CN 107727228 A), hereinafter Cheng1 and Johannesson (US-PGPUB 20170323426 A1).
Regarding claim 7, Chen teaches an apparatus comprising:
at least one processor (Chen Fig. 5 and paragraph [0065] at least one processor – processing unit 502); and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (Chen Fig. 5 memory – storage device 516):
generating a  (Chen Fig. 1 step 106 and paragraph [0032]. Note: Applicant provided a special definition of zigzag noise in paragraph [0048] of the specification. Examiner interprets the definition as added and subtracted noise data from an original data sequence as characterized or shown in Figs. 4A-4F. The added noise data is characterized by portions of the to-be-processed data sequence above the generated data sequence. The subtracted noise data is characterized by portions of the to-be-processed data sequence below the generated data sequence. Further, this characteristic is normal of noisy data);
performing singular value decomposition on the (Chen Fig. 1 step 108 and paragraph [0036]); 
determining noise components in components of the singular value vector (Chen Fig. 1 step 110 and paragraph [0038]); 
generating a reconstructed  (Chen Fig. 1 step 110 and paragraph [0038]); and 
generating a denoised data sequence based on the reconstructed (Chen Fig. 1 step 112 and paragraph [0038). 
Chen does not explicitly teach generating a Hankel matrix; the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle; performing singular value decomposition on the Hankel matrix; components of each dimension of the singular value vector being ordered from large to small; zeroing each dimension of noise component in the singular value vector; generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix.
However, on the same field of endeavor, Brender teaches a method which includes the steps of acquiring image data, generating a matrix based on the image data, performing singular value decomposition (SVD) on the matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small, rank reducing the singular value vector, and obtaining a denoised matrix based on the rank reduced singular value vector. Further, Brender teaches that at 210 with reference to Fig. 2A, the diagonal matrices Σ for each (or some) voxels are rank reduced to corresponding matrices Σ’ by setting unselected diagonal elements to zero (Brender Fig. 2A and paragraphs [0047-0048]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen using Brender such that the singular value vector is arranged so that a largest value appears first and the next largest appears second, i.e. ordered from large to small as taught by Brender. Further, set the unselected elements in the singular value vector to zero when forming the denoised image matrix. As disclosed in paragraph [0038] of Chen, the denoised image matrix is formed by selecting a predetermined number of singular values in the decomposed image matrix and the rest of the basis images in the decomposed image matrix that primarily contain noise is discarded. The discarding step can be performed by setting the unselected elements in the singular value vector to zero consistent with the teaching of Brender. 
The motivation to do so is to obtain a denoised signal by discarding the noise component of the image/signal matrix (Brender paragraph [0048]).
Therefore, the combination of Chen as modified in view of Brender teaches components of each dimension of the singular value vector being ordered from large to small; zeroing each dimension of noise component in the singular value vector; and generating a reconstructed matrix based on the left singular matrix, the singular value vector after zeroing.
Chen as modified in view of Brender does not teach generating a Hankel matrix; the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle; performing singular value decomposition on the Hankel matrix; and generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix.
However, on the same field of endeavor, Cheng discloses a method for processing data that includes the steps of generating a Hankel matrix based on to-be-processed data, performing singular value decomposition on the Hankel matrix, and generating a reconstructed Hankel matrix (Cheng page 2 steps 5-7 including Equations 1-4; see also pages 3-4 steps 5-6 of the Machine translation provided of CN 107727228 A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender using Cheng and arrange the image data using a Hankel matrix arrangement, then perform further processing including performing SVD on the Hankel matrix, forming/reconstructing a denoised Hankel matrix, and generating a denoised data sequence based on the reconstructed Hankel matrix according to the formula disclosed by Cheng. 
The motivation to do so is to perform singular value decomposition using a band-pass filter characteristic determined by the Hankel matrix and to obtain a target data with frequency and phase characteristics of the original data (Cheng page 3-4).
Therefore, the combination of Chen as modified in view of Brender and Cheng teaches generating a Hankel matrix; performing singular value decomposition on the Hankel matrix; and generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix.
Chen as modified in view of Brender and Cheng does not explicitly teach the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle.
However, on the same field of endeavor, Johannesson discloses processing such as removing noise from a data sequence that are state indicator data acquired by a sensor in an autonomous vehicle (Johannesson paragraphs [0046, 0092, 0098] autonomous vehicle - unmanned aerial vehicle (UAV) apparatus or “drones; sensor - cameras with detectors; imagery data from the camera).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender and Cheng using Johannesson and implement the method of Chen in a system that receives data to-be processed from a sensor in an autonomous vehicle for the purpose of removing noise.
The motivation to do so is because the image denoising method of Chen reduce the noise in the images without decreasing the spatial resolution of the images acquired from a sensor such as a camera in an autonomous vehicle (Chen paragraph [0004]).
Therefore, the combination of Chen as modified in view of Brender, Cheng and Johannesson  teaches the to-be processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle.

Regarding claim 8, of Chen as modified in view of Brender, Cheng and Johannesson  teaches all the limitations of claim 7 as stated above. 
Chen does not explicitly teach wherein the generating the Hankel matrix based on the to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises the zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises the zigzag noise, the Hankel matrix based on the to-be-processed data sequence.
However, Chen teaches that there may be instances where some of the noisy images may not contain excessive image noise and, thus, do not need to be denoised (Chen paragraph [0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender, Cheng and Johannesson  and include a step of determining whether an image contains excessive noise and only perform the denoising steps when it is determined that the input image contains excessive noise. 
The motivation to do so is to check whether the input images needs to be denoised. As stated by Chen, some of the noisy images may not contain excessive image noise and, thus, do not need to be denoised. Therefore, only images that contain excessive noise will be subjected to denoising.
Therefore, the combination of Chen as modified in view of Brender, Cheng and Johannesson  teaches wherein the generating the Hankel matrix based on the to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises the zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises the zigzag noise, the Hankel matrix based on the to-be-processed data sequence.

Regarding claim 9, Chen as modified in view of Brender, Cheng and Johannesson  teaches all the limitations of claim 8 as stated above. Further, Chen as modified in view of Brender, Cheng and Johannesson teaches  wherein the to-be-processed data sequence comprises N data; and the generating the Hankel matrix based on the to-be-processed data further sequence, comprises: determining, according to N, a number of rows R and a number of columns C of the Hankel matrix, wherein a sum of R and C is equal to a sum of N plus 1; and  setting the to-be-processed data sequence to be:                         
                            X
                            =
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                            
                            ]
                        
                    , and calculate to obtain the Hankel matrix denoted as H according to a following formula:                         
                            H
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    i
                                    +
                                    j
                                    -
                                    1
                                
                            
                        
                     wherein, i is an integer between 1 and R, and j is an integer between 1 and C (Cheng page 2 step 5 including Equation 1; see also page 3 step 5 of the Machine translation provided of CN 107727228 A). The motivation to combine is the same as claim 7.  

Regarding claim 15, Chen as modified in view of Brender, Cheng and Johannesson  teaches all the limitations of claim 7 as stated above. 
Further, Chen as modified in view of Brender, Cheng and Johannesson does not explicitly teach  setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N, N is a total number of data in the denoised data sequence, R is a number of rows of the Hankel matrix, and C is a number of columns the Hankel matrix.
However, on the same field of endeavor, Cheng discloses setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N, N is a total number of data in the denoised data sequence, R is a number of rows of the Hankel matrix, and C is a number of columns the Hankel matrix (Cheng page 3 including Equation (4); see also pages 3-4 step 6 of the Machine translation provided of CN 107727228 A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen as modified in view of Brender, Cheng and Johannesson using Cheng and include an additional step of generating a denoised data sequence based on the reconstructed Hankel matrix according to the formula taught by Cheng.
The motivation to combine is the same as claim 7.
Therefore, the combination of Chen as modified in view of Brender, Cheng and Johannesson teaches setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N, N is a total number of data in the denoised data sequence, R is a number of rows of the Hankel matrix, and C is a number of columns the Hankel matrix.

Regarding claims 1-3 and 14, they are directed to a method practiced by the apparatus of claims 7-9 and 15 respectively. All steps performed by the method of claims 1-3 and 14 would be practiced by the apparatus of claims 7-9 and 15 respectively.  Claims 7-9 and 15 analysis applies equally to claims 1-3 and 14 respectively.
Regarding claim 13, it is directed to a non-transitory computer readable storage medium, storing a computer program that is executed by the at least one processor of claim 7. All operations included in the computer program would be executed by the apparatus of claim 7. Claim 7 analysis applies equally to claim 13.
Response to Arguments
Applicant's arguments filed 06/022022, see remarks pages 1-3 with respect to the 35 U.S.C. 101 rejection of claims 1-3, 5-9 and 11-15 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-3, 5-9 and 11-13, applicant amended independent claims 1, 7 and 13 to include the features of “the to-be-processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle”. Applicant argues that claim 1 recites a method to denoise a data sequence by performing singular value decomposition on a Hankel matrix generated based on a data sequence that is "state indicator data acquired by a sensor in an autonomous vehicle and comprising zigzag noise” which improve performance of an autonomous vehicle at least because denoising autonomous vehicle sensor data is not dependent on the assumption of a priori distribution of acquired data which integrate the abstract idea into a practical application.
Examiner respectfully disagrees. Under the Alice Framework Step 2A prong 2, the recited limitation of “the to-be-processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle” does no more than generally link the abstract idea in a way that merely recites to do some math using data acquired by a sensor in an autonomous vehicle as input to the mathematical calculation in a method performed by a processor. Furthermore, it is not evident from the claims that the method as a whole improves performance of an autonomous vehicle. The alleged improvement is within the mathematical calculations performed on the data and not there is nothing inventive as to how the to-be processed data is acquired by a sensor in an autonomous vehicle.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 2-3, 5-9, 11-15, applicant relied on claim 1 argument and are not persuasive for the same reasons.

Applicant's arguments filed 06/02/2022, see remarks page 3 with respect to the 35 U.S.C. 103 rejection of claims 1-3, 7-9, and 13-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendment’s made and newly found prior art.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-3, 7-9, and 13, applicant amended independent claims 1, 7 and 13 to include the feature of “the to-be-processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle”.
 Applicant argued that Chen, Brender, and Cheng fails to teach “the to-be-processed data sequence being state indicator data acquired by a sensor in an autonomous vehicle” as recited in amended claim 1.
Examiner agrees. However, Johannesson discloses a data processing method such as removing noise in a data to be processed in which the to-be processed data includes image data acquired by a sensor such as a camera in an autonomous vehicle. Therefore, it would be obvious to modify Chen in view of Brender and Cheng using Johannesson and implement the method of Chen in a system that receives data to-be processed from a sensor in an autonomous vehicle for the purpose of removing noise. Both Chen as Johannesson are related to removing noise in images, therefore, one skilled in the art will be able apply the method of Chen in a system that performs image denoising where the images are acquired from a sensor in an autonomous vehicle in order to reduce the noise in the images without decreasing the spatial resolution of the images acquired from the sensor such in the autonomous vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: A machine translation of CN 107727228 A was also provided as an NPL which provides additional description of the steps and equations being pointed to in the foreign reference.